Citation Nr: 1146584	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-37 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from October 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2009 the Veteran appeared at the Nashville RO and testified by videoconference before the undersigned Veterans Law Judge sitting in Washington, D.C.  The transcript of that hearing is of record.

The Board remanded the issues of entitlement to service connection for left shoulder arthritis and bursitis, left hand arthritis, posttraumatic stress disorder (PTSD), right shoulder bursitis, and right hand arthritis in April 2009.  These claims were subsequently granted by the RO in a rating decision dated in October 2009.  As the Veteran did not appeal the ratings or effective dates assigned for these disabilities, this represents a complete grant of the Veteran's appeals in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral knee disability, which he avers resulted from injuries incurred during parachute jump school.  A review of the Veteran's DD 214 reveals that the Veteran participated in Basic Airborne Training and was awarded a Parachutist Badge.  

The evidence shows that the Veteran has been diagnosed with multiple knee disorders, including degenerative joint disease and patellar tendonitis.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for a bilateral knee disability, to include degenerative joint disease.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Veteran's claim for service connection was previously remanded by the Board in April 2009 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

Private records dated in August 2007 show complaints of left knee pain.  The Veteran reported that his knee would stiffen.  Physical examination revealed pain and crepitus and the diagnosis was patellar tendonitis in the left knee.  VA medical records dated in August 2008 show that the Veteran complained of knee pain.  Physical examination was suggestive of left medial meniscus injury.  In November 2008 the Veteran underwent a left knee arthroscopy with medial meniscectomy.  

During his March 2009 Board hearing, the Veteran testified that he had torn his meniscus of his left knee and had surgery in November 2008.  He further testified that he has constant pain in his knees.  He also testified that in service, he walked all day with heavy weight on and he had pain in his knees and legs.  He testified that he was a paratrooper in the Army and while he did not make any jumps in Vietnam, he made jumps in Fort Benning, Georgia; Fort Bragg, North Carolina; and Fort Campbell, Kentucky.  He felt his disability was due to when he jumped and landed on hard ground.  

In September 2009 the Veteran was accorded a compensation and pension (C&P) joints examination.  During the examination the Veteran reported that his knees have been bothering him for a long time but worse in the last four to five years.  The diagnosis was degenerative joint disease of the bilateral knee.  The examiner opined that it was less likely as not that the Veteran's degenerative joint disease of the bilateral knees was caused by or a result of military service.  She found no military medical record of any injury to the Veteran's knees while he was on active duty and he admitted to only one jump before he went to Vietnam and had reported that the jump injured his shoulder and not his knees.  

Unfortunately, at the time of the September 2009 VA examination in April 2009, when he was given a diagnosis of degenerative joint disease of the bilateral knees, it is unclear whether the examiner was aware that the Veteran completed multiple jumps.  In addition, in light of Clemons, it should be considered whether his meniscus injury and patellar tendonitis on the left are related to service.  

Despite the fact that his patellar tendonitis may have resolved, the fact remains that during the course of this appeal, the record reflects that he was diagnosed with patellar tendonitis and a meniscus injury.  Significantly, with regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In other words, the evidence must show either that the Veteran currently has the disability for which benefits are being claimed, or that he had that disability at some time during the pendency of the claim.  Here, although evidence of a current left knee patellar tendonitis was not found during the most recent VA examination, VA medical records dated during the course of the appeal, provide a current diagnosis of the claimed disability; hence, there is evidence of a "current" disability during the appeal period in question.  Thus, there is still a requirement that an opinion be rendered as to the most likely etiology of this disability.

As such, the Veteran should be afforded another examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from September 18, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  The RO/AMC should obtain relevant VA medical records pertaining to the Veteran dating from September 18, 2009.  All attempts to fulfill this development should be documented in the claims file.  

2.  The RO/AMC should schedule the Veteran for an examination with regard to his claim for service connection for a bilateral knee disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe problems he has had with his knees since his discharge from active service.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any disability of either knee, to include bilateral degenerative joint disease, and patellar tendonitis and a meniscus injury on the left, either began in or is related to active military service.  In that regard, the examiner's attention is directed to the Veteran's March 2009 testimony in which he credibly indicates that he completed a number of parachute jumps in the military at Fort Benning, Georgia, Fort Bragg, North Carolina, and Fort Campbell, Kentucky and that he landed on hard ground.  He also reported that he experienced pain when he carried heavy loads in service.  The examiner must provide a complete rationale for the opinion.

3.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


